Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Peterson publication.
However, the prior art does not teach, or suggest every element of independent claims 1, 6, and 15. As such, a person skilled in the art would not modify Peterson, or any other combination thereof, to provide the method in which a system comprising: 
a storage device storing a set of instructions; 
one or more processors in communication with the storage device, wherein when executing the set of instructions, the one or more processors are configured to cause the system to: 
obtains, from a terminal device, a location of the terminal device via a network; 
obtains, from the terminal device, information associated with a vehicle, the information including an identifier of a short-range wireless communication module of the vehicle, the short-range wireless communication module emitting a short-range wireless signal, the information associated with the vehicle further including an intensity of the short-range wireless signal determined by the terminal device; and 
determines a location area of the vehicle based on the location of the terminal device and the intensity of the short-range wireless signal.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a system comprising: 
a storage device storing a set of instructions; 
one or more processors in communication with the storage device, wherein when executing the set of instructions, the one or more processors are configured to cause the system to: 
obtain, from a terminal device, a location of the terminal device via a network; 
obtain, from the terminal device, information associated with a vehicle, the information including an identifier of a short-range wireless communication module of the vehicle, the short-range wireless communication module emitting a short-range wireless signal, the information associated with the vehicle further including an intensity of the short-range wireless signal determined by the terminal device; and 
determine a location area of the vehicle based on the location of the terminal device and the intensity of the short-range wireless signal.
a terminal device comprising: 
a storage device storing a set of instructions, one or more processors in communication with the storage device, wherein when executing the set of instructions, the one or more processors are configured to cause the terminal device to: 
determines a location of the terminal device according to a first positioning mode; 
determines a distance between a vehicle and the terminal device based on the determined location of the terminal device according to the first positioning mode.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661